 4:18-cv-03138-RGK-PRSE Doc # 97 Filed: 08/10/20 Page 1 of 3 - Page ID # 1613




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,

                    Plaintiff,                              4:18CV3138

       vs.
                                                 MEMORANDUM AND ORDER
DOUGLAS COUNTY, NEBRASKA,
DOUGLAS COUNTY CORRECTION
CENTER, WADE STEPHENSJR., and
RAMON ESTEVEZ,

                    Defendants.


       This matter is before the court on Plaintiff’s Notice of Appeal (Filing No. 86).
Plaintiff was permitted to proceed in forma pauperis in this action on October 9,
2018, and he may now proceed in forma pauperis on appeal without further
authorization. Fed. R. App. P. 24(a)(3).

       The Prison Litigation Reform Act (PLRA) requires prisoner plaintiffs to pay
the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C.
§ 1915(b). The PLRA makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal. Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 592-
30 (8th Cir. 1997)). The appellate filing fee is assessed when the district court
receives the prisoner’s notice of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th
Cir. 1997).

      Plaintiff must pay an initial partial filing fee in the amount of 20 percent of
the greater of Plaintiff’s average monthly account balance or average monthly
deposits for the six months preceding the filing of the notice of appeal. See 28 U.S.C.
 4:18-cv-03138-RGK-PRSE Doc # 97 Filed: 08/10/20 Page 2 of 3 - Page ID # 1614




§ 1915(b)(1). Accordingly, based on the records before the court, the initial partial
filing fee is $6.66, based on an average monthly account balance of $33.32.
(See Filing No. 96.)

       In addition to the initial partial filing fee, Plaintiff must make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the court
as follows:

              After payment of the initial partial filing fee, the prisoner
              shall be required to make monthly payments of 20 percent
              of the preceding month’s income credited to the prisoner’s
              account. The agency having custody of the prisoner shall
              forward payments from the prisoner’s account to the clerk
              of the court each time the amount in the account exceeds
              $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing
fee, the remaining installments shall be collected pursuant to this procedure.

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff may proceed on appeal in forma pauperis.

      2.     Plaintiff shall pay an initial partial filing fee of $6.66 within 30 days
unless an enlargement of time is granted in response to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution shall
collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and shall forward those installments to the court.




                                            2
 4:18-cv-03138-RGK-PRSE Doc # 97 Filed: 08/10/20 Page 3 of 3 - Page ID # 1615




      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

      Dated this 10th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                       3
